Citation Nr: 0931014	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his Form 9, the Veteran requested a local hearing before 
the Board.  A videoconference hearing was scheduled for 
August 4, 2009, at the Waco RO.  However, the Veteran did not 
report for the hearing, and no request for postponement was 
received and granted prior to the hearing date.  Under 
38 C.F.R. § 20.704(d), when a Veteran fails to appear for a 
scheduled hearing and no request for postponement is 
received, the claim is processed as though the request for 
hearing had been withdrawn.  Therefore, this case will be 
processed as though the request for a hearing was withdrawn, 
and the Board can now proceed to appellate review.  See 
38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the Veteran has a current bilateral 
hearing loss disability which is due to any incident or event 
in active military service; and against a finding that 
sensorineural hearing loss, as an organic disease of the 
nervous system, was manifested to a compensable degree within 
one year after separation from service.

2.  The competent and probative evidence preponderates 
against a finding that the veteran currently has tinnitus 
which is due to any incident or event in active military 
service; and against a finding that tinnitus, as an organic 
disease of the nervous system, was manifested to a 
compensable degree within one year after separation from 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In December 2005, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A May 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the December 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the February 2006 rating decision, July 2006 SOC, 
and February 2007, June 2007 and April 2008 SSOCs explained 
the basis for the RO's action, and the SOC and SSOCs provided 
him with additional 60-day periods to submit more evidence.  
In addition, the Veteran has demonstrated through submission 
of statements in support of his claim that he was aware of 
the type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Austin VA Medical Center (VAMC), and the Veteran's Social 
Security Administration (SSA) records.  In addition, the 
Veteran was afforded a VA examination in July 2006. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he has bilateral hearing 
loss and tinnitus due to active service.  His DD Form 214 
lists his military occupational specialty as "clerk 
typist."  The form is silent for any indication that the 
Veteran participated in battles or campaigns, and there are 
no medals listed on the form which would indicate combat 
participation.  However, the Veteran's military 
qualifications included being a sharpshooter with the M-14 
rifle and an expert with the .45 caliber pistol, and 
undoubtedly, he was on the firing range, as he contends, for 
such qualification at some point during his period of 
service.  Moreover, it is also likely that he was not 
provided with ear protection, as he contends.  

The Board concedes, for the purpose of the present decision, 
that exposure to some loud noise may have occurred during 
active service.  While some noise exposure is conceded here, 
this alone cannot serve as a basis for a grant of service 
connection.  Rather, the evidence must show that the current 
hearing loss and tinnitus are a result of such in-service 
exposure.  That has not been demonstrated here, as will be 
explained below.
 
A hearing test conducted at the Veteran's September 1966 
enlistment examination revealed the following thresholds in 
decibels at the frequencies 500, 1000, 2000, and 4000 Hz, 
respectively: 0, 10, 5 and 0 for the right ear; and 5, 10, 5 
and 5 for the left ear.  An April 1969 separation examination 
report revealed thresholds of 15, 20, 15 and 20 for the right 
ear, and 15 at all levels at the same frequencies.  There is 
no indication in the Veteran's STRs that he complained of 
tinnitus during active service.  

Following separation from service, it was not until April 
2006 that the Veteran was seen for an audiological 
examination at the Austin VAMC.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Veteran 
reported a gradual loss of hearing since the 1970s.  He also 
complained of constant tinnitus, described as a high-pitched 
hissing sound.  Although the record does not include specific 
results of an audiological examination, the doctor stated 
that current findings indicated mild to moderately-severe 
sensorineural hearing loss in both ears.  Results were 
consistent with otoacoustic emissions results.  Speech 
recognition scores were good for both ears, and reflex decay 
results at high presentation levels were negative for 
retrocochlear involvement.  The doctor assessed bilateral 
sensorineural hearing loss, and stated that the Veteran could 
be expected to have occasional difficulty understanding 
conversational speech, especially in the presence of 
background noise or when he was unable to see the person 
speaking.  

Next, the Veteran was afforded a VA examination in July 2006.  
The examiner reviewed the Veteran's claims file, including 
the STRs, noting that his hearing was within normal limits at 
both enlistment and at separation.  Moreover, there was 
documentation of routine noise exposure during active 
service.  The Veteran stated that he was on a rifle team and 
an expert with the .45 caliber pistol, and that he did not 
serve in Vietnam.  He said he had first noticed difficulty 
hearing in the late 1960s and early 1970s.  He also 
complained of severe, constant, buzzing and hissing in both 
ears that he first noticed in 1968 or 1969.  He rated his 
tinnitus as a 4 on a scale of 0 to 5, and said that the 
hissing noise never stopped.  He reported no significant 
civilian noise exposure, saying he was an auctioneer after 
service.  An audiometric examination revealed pure tone 
thresholds, in decibels, at the frequencies 500, 1000, 2000, 
3000, and 4000 Hz, respectively: 25, 30, 40, 65 and 65 for 
the right ear; and 30, 30, 55, 75 and 70 for the left ear.  
Speech recognition was 96% in the right ear and 88% in the 
left ear.  The examiner assessed bilateral sensorineural 
hearing loss and tinnitus of the same etiology.  He further 
stated that most of the weapons fire exposure that he 
reported was during ROTC and prior to active service, and 
that, although his hearing had changed slightly at 
separation, it was still well within normal limits.  Based on 
the Veteran's service records and no documented evidence of 
exceptional acoustic trauma while on active duty, the 
examiner opined that is was less likely as not that the 
current hearing loss and tinnitus were related to acoustic 
trauma during active service.  

The Board notes that the Veteran's SSA records relate to 
liver disease, and not to his bilateral hearing loss or 
tinnitus.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss or tinnitus as an organic disease of the nervous 
system within the Veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease are not satisfied.  

Moreover, the weight of the competent evidence does not 
demonstrate a connection between either the Veteran's current 
hearing loss and tinnitus and his active military service.   
  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current hearing difficulties and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Veteran's hearing loss is found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Recognizing, of course, that military service 
does involve exposure to noise, we note that the STRs show no 
evidence of any particular acoustic trauma, or complaints or 
evidence of hearing loss or tinnitus, in active service.  
Following service, there was no documentation of hearing loss 
or tinnitus until 2006.  While he is no doubt sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for over 35 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.  Further, 
the only competent medical opinion regarding in-service 
causation is an unfavorable one.  

In this case, the weight of the competent evidence is against 
a grant of service connection.  Thus, the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


